Title: To James Madison from James Barbour, 10 February 1820
From: Barbour, James
To: Madison, James


                
                    Dear Sir
                    Washn. Feby 10th. 20
                
                The Missouri question in its consequences threatens the tranquility if not the dissolution of the Union. Altho in the Senate we have a large majority against restriction yet in the House of Representatives the majority is decidedly the other way. And upon the exclusion of Slavery from the territories there is a Majority in both Houses. It has been proposed by the most moderate to compromise the question by permitting Missouri to come into the Union unrestricted and drawing a line 36½ No[r]th latitude which happens to be the dividing line between the Missouri and Arkansaw to commence on the Western limit of the Missouri and run indefinitely by that parallel and limit the introduction of Slaves to the South of that line. Every Member of the administration give it as their decided opinion that this proposition should be accepted; as do Mr Clay Mr Lowndes and our most distinguished politicians. To this therefore Mr Pleasants and myself inclined. But it is opposed by King & Otis and other choice spirits who wish to keep open the question for purposes it is unnecessary to State and by many also of our Southern Brethren who seem to think it is better to risk at once a dissolution of the Union than agree to a Compromise. Such also seems to be the opinion of many of our friends in the Virginia Legislature. If the question be kept open Maine will be introduced. Missouri will be excluded as also the whole territory to the West of the Mississippi

will be taken from us. And King or Clinton will most probably be the next President. In this State of threatening calamity is it trespassing too much upon our acquaintance to ask of you in Strict confidence if required—to give me your advice. It is unnecessary to State how hig[h]ly I should appreciate it. If you afford it me the sooner the better. Every Subject beside is lost sight of. The public mind seems to be in that State of frenzy that forbodes the most hazardous counsels. Accept assurances of my high respect.
                
                    Jas Barbour
                
            